Citation Nr: 0838227	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2005 
and July 2006, the Board remanded for further development.  

In a July 2007 decision, the Board denied the veteran's 
service connection claim for a depressive disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 
2007 Order, the Court vacated the July 2007 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with a November 2007 Joint Motion for Remand.    


FINDING OF FACT

Current depressive disorder is related to military service. 


CONCLUSION OF LAW

A depressive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The veteran essentially contends that he has a current 
depressive disorder related to service.  He reported that he 
started having problems with nervousness and anxiety while on 
active duty.  He has repeatedly indicated that he was 
"written up" on various occasions during service and that he 
received an Article 15.  The veteran contends that his poor 
performance during service was due to his nervous problems. 
The veteran reported that he had problems with nervousness 
during service and that he has continued to have these 
problems since discharge from service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has a depressive disorder as noted by 
multiple VA treatment records and examination reports.  


Service medical records show that in January 1976, the 
veteran was seen for complaints of a "nervous problem" and 
indicated that he wanted to see a psychiatrist.  Valium was 
prescribed to him.  A psychiatric consult was apparently 
ordered, but there is no indication in the service medical 
records that this was ever accomplished.  On examination for 
discharge, also in January 1976, the veteran's psychiatric 
system was reported as normal on clinical evaluation and no 
defects or diagnoses were noted.

Post service records reflect frequent treatment for 
psychiatric disability beginning several years after service 
discharge.  A December 1996 VA hospital admission report 
notes the veteran was an inconsistent historian and exhibited 
a "dramatic and clustered component to his behavior, 
especially suicidal gestures."  

VA afforded the veteran examinations to determine the 
etiology of his current disorder.  In August 2005 upon 
examination of the veteran and the claims folder, the 
examiner noted a psychiatric diagnosis of depressive 
disorder, not otherwise specified.  The examiner added that 
the information provided by the veteran suggested it was more 
likely than not that his depression began in service.  

Pursuant to the Board's July 2006 remand finding that the 
August 2005 VA examiner failed to provided any basis 
including citation to objective evidence in the claims 
folder, the veteran was afforded another examination in 
August 2006 for which the claims folder was reviewed prior to 
the examination.  Upon examination of the veteran, the 
examiner noted a diagnosis of depressive disorder, no other 
symptoms.  It was pointed out that the veteran was not 
entirely consistent in reciting his medical history.  He 
first indicated that his suicidal ideation began when he 
first got out of service.  Later, he indicated that his first 
suicidal ideation began after an incident in service.  
Statements regarding his marital and employment history were 
also contradictory.  In referring to the claims folder, the 
examiner pointed out that a 1976 note showed the veteran's 
complaints of some kind of psychiatric problem and request to 
have an appointment with a psychiatrist; however, he did not 
see any notes indicating that an evaluation had been done 
subsequently.  The examiner further noted there was no 
specific information suggesting that the veteran had a 
history of depression in the military and that he knew of no 
way of establishing that the veteran did, in fact, have a 
depressive disorder during service without resorting to 
speculation.  

To reconcile the two opposing opinions cited above, the Board 
requested a Veterans Health Administration (VHA) medical 
opinion in August 2008 for which the claims folder was 
reviewed.  In citing to the relevant service history, the 
examiner observed that the veteran began to exhibit behaviors 
which were more likely than not early symptoms of his current 
disability during service.  He also found that several 
incidents during service exacerbated his stress.  In 
conclusion, the examiner opined that there was a 50 percent 
probability greater that the veteran's currently diagnosed 
depression disorder had its clinical onset in service.  

Based on review of the evidence and resolving all doubt in 
the veteran's favor, the Board finds that service connection 
for a depressive disorder is warranted.  The weight of the 
evidence demonstrates that a depressive disorder had its 
onset in service. 


ORDER

Service connection for a depressive disorder is allowed, 
subject to the regulations governing the award of monetary 
benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


